Attorney’s Docket Number: TSMCP1085USB
Filing Date: 11/17/2021
Claimed Priority Date: 10/25/2019 (CON of 16/663,952 now PAT 11,183,503)
    07/31/2019 (Provisional 62/880,816)
Applicants: Chen et al.
Examiner: Younes Boulghassoul 

DETAILED ACTION
This Office action responds to the Election filed on 11/29/2022.
Remarks 

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 1 (reading on Figs. 1 and 2A-B), in the reply filed on 11/29/2022, is acknowledged. Applicant cancelled claims 15-20, added new claims 21-26, and indicated than claims 1-14 and 21-26 read on the elected Species. The examiner agrees. Accordingly, pending in the instant application are claims 1-14 and 21-26.

Drawings
The drawings are objected to because Fig. 5 has lead lines pointing to incorrect features: the lead line from reference character 118 points to sidewall spacer 122 rather than to the top electrode; the lead line from reference character 118u points to hard mask 120 rather than to the top surface of the top electrode.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 4-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sung et al. (US2015/0295172).

Regarding Claim 1, Sung (see, e.g., Fig. 3) shows all aspects of the instant invention including an integrated chip, comprising:
- a bottom electrode (e.g., bottom electrode 304) disposed over a substrate (see, e.g., Par. [0021]: underlying semiconductor substrate (not shown))
- a data storage structure (e.g., dielectric data storage layer 308) disposed on the bottom electrode and configured to store a data state
- a top electrode (e.g., top electrode 312) disposed on the data storage structure, wherein the top electrode has interior surfaces defining a recess within an upper surface of the top electrode
- a masking layer (e.g., masking layer 314) contacting a bottom of the recess and extending to over the upper surface of the top electrode
- an interconnect (e.g., interconnect layer 319) extending through the masking layer and to the top electrode, wherein the interconnect is directly over the upper surface of the top electrode.
Regarding Claim 2, Sung (see, e.g., Fig. 3) shows that the upper surface of the top electrode (e.g., 312) is a topmost surface of the top electrode.
Regarding Claim 4, Sung (see, e.g., Fig. 3) shows:
- an upper insulating layer (e.g., dielectric layer 316) disposed over and along exterior sidewalls of the masking layer
- an inter-level dielectric (ILD) layer (e.g., ILD 318) arranged over and along exterior sidewalls of the upper insulating layer, wherein the interconnect extends through the ILD layer, the upper insulating layer, and the masking layer
Regarding Claim 5, Sung (see, e.g., Fig. 3 and Par. [0026]) shows that the masking layer (e.g., 314) comprises silicon carbide (see, e.g., Fig. 2: analogous masking layer 216 of SiC)

Claims 1-3, 5-7, 21-23, and 25-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tu et al. (US2014/0131654).

Regarding Claim 1, Tu (see, e.g., Figs. 2 or 6e) shows all aspects of the instant invention including an integrated chip, comprising:
- a bottom electrode (e.g., electrode 240) disposed over a substrate (see, e.g., Par. [0017]: substrate including first dielectric region 210 and embedded metal layer 220)
- a data storage structure (e.g., resistive layer 250 and Par. [0003]) disposed on the bottom electrode and configured to store a data state
- a top electrode (e.g., electrode 260) disposed on the data storage structure, wherein the top electrode has interior surfaces defining a recess within an upper surface of the top electrode
- a masking layer (e.g., stop layer 270) contacting a bottom of the recess and extending to over the upper surface of the top electrode
- an interconnect (e.g., via 280, metal layer 290) extending through the masking layer and to the top electrode, wherein the interconnect is directly over the upper surface of the top electrode.
Regarding Claim 2, Tu (see, e.g., Fig. 2) shows that the upper surface of the top electrode (e.g., 260) is a topmost surface of the top electrode.
Regarding Claim 3, Tu (see, e.g., Fig. 2) shows that a part of the masking layer (e.g., 270) that is within the recess vertically extends past lower surfaces of the top electrode (e.g., 260) and the data storage structure (e.g., 250).
Regarding Claim 5, Tu (see, e.g., Fig. 2 and Par. [0022]) shows that the masking layer (e.g., 270) comprises silicon carbide.
Regarding Claim 6, Tu (see, e.g., Fig. 2) shows:
- one or more lower interconnects (e.g., metal layer 220) surrounded by a lower dielectric layer (e.g., dielectric region 210), wherein the bottom electrode contacts the one or more lower interconnects
- a lower insulating structure (e.g., stop layer 230) disposed over the lower dielectric layer and having sidewalls that laterally surround the bottom electrode.
Regarding Claim 7, Tu (see, e.g., Fig. 2) shows that the data storage structure (e.g., 250) is directly between the sidewalls of the lower insulating structure (e.g., 230).
Regarding Claim 21, Tu (see, e.g., Figs. 2 or 6e, and Annotated Fig. 2) shows all aspects of the instant invention including an integrated chip, comprising:
- a bottom electrode (e.g., electrode 240) arranged along sidewalls and an upper surface of a lower insulating structure (e.g., stop layer 230) over a substrate (see, e.g., Par. [0017]: substrate including first dielectric region 210 and embedded metal layer 220)
- a data storage structure (e.g., resistive layer 250 and Par. [0003]) disposed on the bottom electrode and configured to store a data state 
- a top electrode (e.g., electrode 260) disposed on the data storage structure
- an interconnect (e.g., via 280, metal layer 290) disposed within an upper dielectric structure (e.g., dielectric region 299) over the top electrode, a bottom surface of the interconnect contacting the top electrode
- wherein an imaginary horizontal line (see, dotted line in Annotated Fig. 2), which extends through the top electrode (e.g., 260), intersects an interface between a sidewall of the bottom electrode (e.g., 240) and a sidewall of the data storage structure (e.g., 250) directly below the bottom surface of the interconnect, the imaginary horizontal line being parallel to an upper surface of the substrate that faces the bottom electrode.
Regarding Claim 22, Tu (see, e.g., Fig. 2 and Annotated Fig. 2) shows a hard mask (e.g., stop layer 270) disposed on the top electrode, wherein the imaginary horizontal line extends along a bottom of the hard mask.
Regarding Claim 23, Tu (see, e.g., Fig. 2) shows that the hard mask (e.g., 270) has a first width that is substantially equal to a second width of the top electrode (e.g., 260).
Regarding Claim 25, Tu (see, e.g., Fig. 2) shows that the hard mask (e.g., 270) has a height that is greater than a distance between an upper surface and a lower surface of the hard mask.
Regarding Claim 26, Tu (see, e.g., Fig. 2) shows that the bottom of the hard mask (e.g., 270) contacts an upper surface of the top electrode (e.g., 260) and a lower surface of the hard mask contacts a topmost surface of the top electrode.

Claims 21-22 and 24-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by An et al. (US6686620).

Regarding Claim 21, An (see, e.g., Fig. 12 and Annotated Fig. 12) shows all aspects of the instant invention including an integrated chip, comprising:
- a bottom electrode (e.g., bottom electrode layer 132) arranged along sidewalls and an upper surface of a lower insulating structure (e.g., insulation layer 130) over a substrate (e.g., substrate 100)
- a data storage structure (e.g., ferroelectric film 134) disposed on the bottom electrode and configured to store a data state 
- a top electrode (e.g., top electrode 136’,137,139’) disposed on the data storage structure
- an interconnect (e.g., line 150) disposed within an upper dielectric structure (e.g., insulation layer 140) over the top electrode, a bottom surface of the interconnect contacting the top electrode
- wherein an imaginary horizontal line (see, dotted line in Annotated Fig. 12), which extends through the top electrode (e.g., 136’,137,139’), intersects an interface between a sidewall of the bottom electrode (e.g., 132) and a sidewall of the data storage structure (e.g., 134) directly below the bottom surface of the interconnect, the imaginary horizontal line being parallel to an upper surface of the substrate that faces the bottom electrode.
Regarding Claim 22, An (see, e.g., Fig. 12 and Annotated Fig. 12) shows a hard mask (e.g., protection layer 160’) disposed on the top electrode, wherein the imaginary horizontal line extends along a bottom of the hard mask.
Regarding Claim 24, An (see, e.g., Fig. 12 and Annotated Fig. 12) shows that the hard mask (e.g., 160’) has a top surface and a recessed upper surface facing away from the substrate, the interconnect (e.g., 150) contacting the top electrode above the recessed upper surface.
Regarding Claim 25, An (see, e.g., Fig. 12 and Annotated Fig. 12) shows that the hard mask (e.g., 160’) has a height that is greater than a distance between an upper surface and a lower surface of the hard mask.
Regarding Claim 26, An (see, e.g., Fig. 12 and Annotated Fig. 12) shows that the bottom of the hard mask (e.g., 160’) contacts an upper surface of the top electrode and a lower surface of the hard mask contacts a topmost surface of the top electrode.

Claims 9-10 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (US2015/0144859).

Regarding Claim 9, Chen (see, e.g., Fig. 10) shows all aspects of the instant invention including an integrated chip, comprising:
- a lower insulating structure (e.g., etch stop layer 207) disposed over a lower dielectric structure (e.g., dielectric 203) and having sidewalls extending through the lower insulating structure to a lower interconnect (e.g., metal interconnect layer 306)
- a bottom electrode (e.g., bottom electrode layer 213) arranged along the sidewalls and an upper surface of the lower insulating structure
- a data storage structure (e.g., RRAM dielectric 217) disposed on the bottom electrode and configured to store a data state
- a top electrode (e.g., top electrode layer 223) disposed on the data storage structure
- a hard mask (e.g., blocking layer 209) disposed on the top electrode, wherein the hard mask has a bottommost surface that is laterally between sidewalls of the top electrode and that is vertically below a lower surface of the top electrode
- an interconnect (e.g., via 229) contacting the top electrode laterally outside of the bottommost surface of the top electrode, wherein the interconnect is disposed within an upper dielectric structure (e.g., dielectric 231) that is over the lower insulating structure and that extends to a top surface of the top electrode.
Regarding Claim 10, Chen (see, e.g., Fig. 10) shows that the bottommost surface of the hard mask (e.g., 209) is vertically below a top surface of the data storage structure (e.g., 217).
Regarding Claim 13, Chen (see, e.g., Fig. 10) shows that the sidewalls of the top electrode (e.g., 223) face one another.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tu et al. (US2014/0131654) in view of Tada et al. (US2011/0272664).

Regarding Claim 8, Tu (see, e.g., Fig. 2) shows that one of the sidewalls of the lower insulating structure (e.g., 230) is oriented at a substantially straight angle measured with respect to a bottom surface of the lower insulating structure as measured through the lower insulating structure. Therefore, Tu does not show that the angle is an acute angle in a range of between approximately 400 and approximately 500.
Tada (see, e.g., Fig. 3B and Par. [0134],[0156]), on the other hand and in the same field of endeavor, teaches having the wall surface of the opening in the insulating film 7 having a controlled taper angle of 85 degrees or less (e.g., 550), to reduce the electric field concentration around the periphery of the opening. 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have one of the sidewalls of the lower insulating structure oriented at an acute angle as claimed in the structure of Tu, as taught by Tada, to reduce the electric field concentration around the periphery of the opening. 
Furthermore, it is also noted that the specification fails to provide teachings about the criticality of having the acute angle in a range of between approximately 400 and approximately 500, and the courts have held that differences in angles will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such angles are critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation”. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Since the applicant has not established the criticality (see next paragraph below) of the claimed sidewall angle range, and since Tada teaches a sidewall angle range known in the art, it would have been obvious to one of ordinary skill in the art to use the claimed acute angle range in the device of Tu in view of Tada.
CRITICALITY: The specification contains no disclosure of either the critical nature of the claimed angles or any unexpected results arising therefrom. Where patentability is said to be based upon a particular chosen angle or upon another variable recited in a claim, the applicant must show that the chosen variable is critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1939 (Fed. Cir. 1990).
Accordingly, Tu in view of Tada teaches that one of the sidewalls of the lower insulating structure is oriented at an acute angle in a range of between approximately 400 and approximately 500.

Claims 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US2015/0144859).

Regarding Claim 11, Chen (see, e.g., Fig. 10) shows that the bottom electrode (e.g., 213) has an upper surface that contacts the data storage structure (e.g., 217) along a horizontally extending interface. Furthermore, Chen (see, e.g., Par. [0014]) discloses that barrier layer 211 is optional, which would shift the arrangement of overlying layer 213,217,219,223... downwards into the opening between the sidewalls of layer 207. Therefore, Chen as modified by his own disclosure teaches that the horizontally extending interface also shifts downwards into the opening between the sidewalls of layer 207. 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the horizontally extending interface arranged below the upper surface of the lower insulating structure, in the structure of Chen, because such arrangement would flow from an alternate arrangement of the memory device, as suggested by Chen himself. 
Regarding Claim 14, Chen (see, e.g., Fig. 10) shows that the data storage structure (e.g., 217) has an upper surface that is between sidewalls of the lower insulating structure (e.g., 207). Furthermore, Chen (see, e.g., Par. [0014]) discloses that barrier layer 211 is optional, which would shift the arrangement of overlying layer 213,217,219,223... downwards into the opening between the sidewalls of layer 207. Therefore, Chen as modified by his own disclosure teaches that the upper surface of the data storage structure also shifts downwards into the opening between the sidewalls of layer 207.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the upper surface directly between sidewalls of the lower insulating structure, in the structure of Chen, because such arrangement would flow from an alternate arrangement of the memory device, as suggested by Chen himself.

Claims 9-10 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US2015/0090949) in view of Trinh et al. (US10,164,182).

Regarding Claim 9, Chang (see, e.g., Fig. 7F) shows most aspects of the instant invention including an integrated chip, comprising:
- a lower insulating structure (e.g., dielectric layer 706) disposed over a lower dielectric structure (e.g., dielectric layer 704) and having sidewalls extending through the lower insulating structure to a lower interconnect (e.g., conductive metal 703)
- a bottom electrode (e.g., bottom electrode 710) arranged along the sidewalls and an upper surface of the lower insulating structure
- a data storage structure (e.g., variable resistive dielectric layer 712) disposed on the bottom electrode and configured to store a data state
- a top electrode (e.g., top electrode 714,716) disposed on the data storage structure
- a hard mask (e.g., insulating layer 718) disposed on the top electrode, wherein the hard mask has a bottommost surface that is laterally between sidewalls of the top electrode and that is vertically below a lower surface of the top electrode
- an interconnect (e.g., electrode via 722) contacting the top electrode laterally outside of the bottommost surface of the top electrode
However, Chang is silent about the interconnect being disposed within an upper dielectric structure that is over the lower insulating structure and that extends to a top surface of the top electrode. Nevertheless, it would have been readily apparent to one of skill in the semiconductor art that electrode via 722 would not be formed protruding alone from the memory cell 700, but would rather be embedded in Back-End-Of-Line interlayer dielectrics or passivation layers, which are typically used to provide structural rigidity, supports for the memory device’s interconnect mentalizations, as well as protection from process or outside environs contaminants. 
Furthermore, Trinh (see, e.g., Fig. 6), in the same field of endeavor, teaches such typical arrangement, wherein integrated chip 600 comprises a RRAM device 620, including an interconnect 430 contacting a top electrode 420 laterally outside of the bottommost surface of the top electrode, wherein the interconnect is disposed within an upper dielectric structure 428 that is over a lower insulating structure 406 and that extends to a top surface of the top electrode.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the interconnect disposed within an upper dielectric structure as claimed in the structure of Chang, because said interconnect arrangement is known in the semiconductor art for implementing the interconnect of a memory element, as suggested by Trinh, and implementing a known electrical connection arrangement for its known use would have been a common sense choice by the skilled artisan.  KSR Int’l Co. v. Teleflex Inc., 550 U.S, 82 USPQ2d 1385 (2007).
Regarding Claim 10, Chang (see, e.g., Fig. 7F) shows that the bottommost surface of the hard mask (e.g., 718) is vertically below a top surface of the data storage structure (e.g., 712).
Regarding Claim 12, Trinh (see, e.g., Fig. 6) teaches an inter-level dielectric layer (e.g., 426) disposed directly over the lower insulating structure (e.g., 406) and laterally surrounding the data storage structure (e.g., 414).
Regarding Claim 13, Chang (see, e.g., Fig. 7F) shows that the sidewalls of the top electrode (e.g., 714,716) face one another.

Claims 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US2015/0090949) in view of Trinh et al. (US10,164,182), and in further view of Tu et al. (US2014/0131654).

Regarding Claim 11, Chang (see, e.g., Fig. 7F) shows that the bottom electrode (e.g., 710) has an upper surface that contacts the data storage structure (e.g., 712) along a horizontally extending interface that is above the upper surface of the lower insulating structure (e.g., 706). Therefore, Chang in view of Trinh shows all aspects of the instant invention, except the arrangement wherein the horizontally extending interface is below the upper surface of the lower insulating structure. 
However, it is noted that the specification fails to provide teachings about the criticality of having the particular level arrangement between the horizontally extending interface and the upper surface of the lower insulating structure, and the courts have held that a change in shape or configuration, without any criticality, is within the level of skill in the art, as the particular shape claimed by applicant is nothing more than one of numerous shapes that a person having ordinary skill in the art will find obvious to provide as a matter of choice or using routine experimentation based on its suitability for the intended use of the invention. See In re Daily, 149 USPQ 47 (CCPA 1976).
Furthermore, the claimed arrangement is known, as evinced by Tu: Tu (see, e.g., Fig. 2), in the same field of endeavor, teaches an arrangement wherein the bottom electrode 240 has an upper surface that contacts the data storage structure 250 along a horizontally extending interface that is below the upper surface of the lower insulating structure 230.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the claimed surface arrangement in the structure of Chang in view of Trinh, because said arrangement is known in the semiconductor art for implementing the layer stack of a memory element, as suggested by Tu, and implementing a memory layer arrangement for its known use would have been a common sense choice by the skilled artisan.  KSR Int’l Co. v. Teleflex Inc., 550 U.S, 82 USPQ2d 1385 (2007).
Regarding Claim 14, Chang (see, e.g., Fig. 7F) shows that the data storage structure (e.g., 712) has an upper surface that is between sidewalls of the lower insulating structure (e.g., 706). Therefore, Chang in view of Trinh shows all aspects of the instant invention, except the arrangement wherein the data storage structure has an upper surface that is directly between sidewalls of the lower insulating structure. Also, see comments stated above in Par. 58-60 with regards to Claim 11, which are considered repeated here, as applied the level arrangement between the upper surface of the data storage structure and the sidewalls of the lower insulating structure.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 11,183,503. 

Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the patent, and is a broader statement of the invention for which the patent was granted.
Claim 17 of patent No. 11,183,503 anticipates claim 1 of the instant invention.
Claim 17 of patent No. 11,183,503 anticipates claim 2 of the instant invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younes Boulghassoul at (571) 270-5514.  The examiner can normally be reached on Monday-Friday 9am-6pm EST (Eastern Standard Time), or by e-mail via younes.boulghassoul@uspto.gov. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached at (571) 272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOUNES BOULGHASSOUL/Primary Examiner, Art Unit 2814